                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DERIC BROWN,
 #06376-089,

                       Petitioner,

 v.                                             Case No. 19-cv-00857-NJR

 T.G. WERLICK,

                       Respondent.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Deric Brown filed a habeas corpus action pursuant to 28 U.S.C. § 2241 to challenge

the validity of the sentence imposed in United States v. Brown, No. 01-cr-00196-JPS-1 (E.D.

Wis. 2002) (“Criminal Case”). Brown argues that his sentence was unlawfully enhanced

according to the ruling in Mathis v. United States, 136 S.Ct. 2243 (2016), and in violation of

Section 403 of the First Step Act. The Court dismissed the petition on preliminary review

because the argument made in the petition does not arise out of Mathis and the First Step

Act does not apply to his conviction. (Doc. 5).

       Now before the Court is Brown’s Motion for Reconsideration pursuant to Federal

Rule of Civil Procedure 59(e). (Doc. 7). The motion was filed within twenty-eight days of

the entry of the order dismissing his petition and it will therefore be considered under

Rule 59(e).

       Altering or amending a judgment through Rule 59(e) is an “extraordinary

remed[y] reserved for the exceptional case.” Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir.

2008). Rule 59 motions are for the limited purpose of correcting a “manifest error,” and

“[a] ‘manifest error’ is not demonstrated by the disappointment of the losing party”;
                                     Page 1 of 3
rather, “[i]t is the wholesale disregard, misapplication, or failure to recognize controlling

precedent.” Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (citation and

internal quotations omitted).

       Brown first argues that the Court’s decision has resulted in a manifest error of law

and fact because this Court has allowed similar petitions to proceed after preliminary

review in Elem v. Werlich, 19-cv-744-NJR, and Curtis v. Werlich, 19-cv-821-RJD. That is of

no significance. Orders on preliminary review are just that—preliminary—and are not

orders on the merits. Further, district court orders are not authoritative even within the

district issuing the order. Van Straaten v. Shell Oil, 678 F.3d 486, 490 (7th Cir. 2012).

       Brown next argues that the Court was incorrect in deciding that Mathis does not

apply to his convictions for brandishing a firearm during a crime of violence (bank

robbery) in violation of 18 U.S.C. § 924(c). Mathis concerns the method courts are to use

in determining whether a prior conviction constitutes one of the violent felonies

enumerated in the Armed Career Criminal Act, 18 U.S.C. § 924(e). Mathis, 136 S. Ct. at

2247. Brown was sentenced under Section 924(c), not the section at issue in Mathis, and

the reasoning of Mathis does not extend to Section 924(c) because there are no enumerated

crimes in Section 924(c). Because Brown makes no argument arising out of Mathis or any

other new case of statutory construction, he cannot meet the Davenport requirements for

bringing a Section 2241 petition. Brown v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013).

       For these reasons, the Motion for Reconsideration (Doc. 7) is DENIED. Under Rule

59(e), Brown’s filing of his motion (Doc. 7) suspended the deadline for him to appeal the

dismissal of this case. Therefore, if he wishes to appeal the dismissal of his habeas

petition, his notice of appeal must now be filed with this Court within 60 days of the date


                                         Page 2 of 3
of this Order. FED. R. APP. P. 4(a)(1)(B) and 4(a)(4)(A). A motion for leave to appeal in

forma pauperis (“IFP”) must set forth the issues he plans to present on appeal. See FED.

R. APP. P. 24(a)(1)(C). If Brown does choose to appeal and is allowed to proceed IFP, he

will be liable for a portion of the $505.00 appellate filing fee (the amount to be determined

based on his prison trust fund account records for the past six months) irrespective of the

outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2).

       It is not necessary for Brown to obtain a certificate of appealability from this

disposition of his Section 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

       IT IS SO ORDERED.

       DATED: April 6, 2020


                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge




                                        Page 3 of 3
